201DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-5, 8, 11, 14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al [US 2019/0126942] in view of Choi et al [US 2016/0301808]
Claim 1.   A method for producing visual information, by way of a mobile user device for an occupant of the vehicle in a context of at least partially automated driving (the portable telephone/terminal 2, 2a or 2b is inside the vehicle by the driver during autonomous driving by the assistance display device 14 and/or 210 performed in the the portable telephone 2, see Figs. 1, 22, 23, abstract, para [0007-0010]), the method comprising:
outputting visual information on a display device of the mobile user device (the terminal display 14, 210 displays of vehicle operating information to the driver, see Figs. 1, 5, 22, 23, para [0010, 0107-0110, 0177]), wherein
the visual information represents a traffic situation detected by way of the vehicle and/or represents a required action by a vehicle occupant, which is requested or recommended in said context (the portable telephone/terminal display 14 capable of

But Goto et al fails to disclose a mobile user device in a passenger compartment of the vehicle is detected as that of the vehicle occupant in a driver’s seat, and the outputting takes place on the display device of the detected mobile user device of the vehicle occupant in the driver’s seat.  However, Goto et al discloses the smart phone portable terminal 2 is carried by a driver seating in the driver seat of vehicle 3 for operating automatic driving to manual driving of the vehicle 3 using the display device 210 as shown in Figures. 1, 5-7, 18, and abstract, para [0005]).  The smart phone portable terminal 2 outputs to the display device 210 for displaying information and notifications to assist a driver to operate and drive the vehicle (see Figs. 1, 5-7).  The portable terminal 2 includes a main control unit 200, a display unit 210, an operation input unit 220, and a communication unit 230. The display unit 210 displays text and/or an image in accordance with an instruction of the main control unit 200. The operation input unit 220 receives an operation input from a user (see Fig. 5, para [0074]).
Choi et al suggests that when the first item is selected by the user, the smart phone mobile communication terminal 100 generates first location information indicating a driver's seat position (see Figs. 1, 5, para [0036, 0137, 0153]).  Furthermore, the smart phone mobile communication terminal 100 may display a location-setting menu within a vehicle on the display unit 151 according to a user's request (see Figs. 1, 5, para [0136]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the smart phone mobile communication terminal Choi et al to the smart phone portable terminal of Goto et al for displaying and indicating image of a driver is in a driver’s seat to use the smart phone for automatic driving the vehicle as desired, instructed or requested by the driver/user, because the smart phone is built-in with video camera for capturing images of a driver, passengers, surrounding environment and/or text by a driver/user as desired, instructed or requested along with other vehicle driving data information (see Goto, Figs. 12-19, para [0074] and Choi et al, Fig. 1, para [0046, 0047]).


Claim 2.   The method according to claim 1, wherein the visual information output is an image sequence (the portable terminal display 2, 210 display of images captured by the sensors 50 including camera and text continuously and sequential such as distance and time of driving, see Figs. 1, 5, 9, 16, 17, para [0050, 0051, 0057, 0074, 0114]).

Claim 3.   The method according to claim 1, wherein the visual information representing the traffic situation and/or the required action by a vehicle occupant, relating to the traffic situation, represents a reality which is predicted in a near future (as cited in respect to claim 1 above, and the assistance display 2, 210 displays the information provision that notifies a changed estimated destination arrival time and distance, see Figs. 16, 17, para [0094, 0158-0160]).

Claim 4.   The method according to claim 1, wherein an active display content of the mobile user device is reduced or prepared, and/or occupant information which is 

Claim 5.   The method according to claim 1, further comprising: registering a traffic situation and/or determining a specific required action by at least one occupant of a vehicle in a driving mode (the registered portable terminal 2 received request notification including the HCU 11 corresponds to the vehicular deice, see para [0064]), and also including specified required action by the driver such as to change lane and/or to switch to manual mode, see Figs. 6, 7, 12-15, 18),
transferring information which is dependent on the registered traffic situation and/or the at least one specific required action by the occupant of the vehicle, to the mobile user device of at least one occupant of the vehicle (the communication device 20 transmits a request notification, which indicates that the driver action is required, see Fig. 2, para [0008, 0009, 0062-0064]), and,
subsequently actuating the mobile user device in accordance with the transferred information, wherein visual information which represents the traffic situation and/or the required action at least symbolically is output (the operation determination section that determines whether the portable terminal is being operated when the communication unit receives the request notification and a display unit that performs an assistance display for assisting an execution of the driver action which is required during the 

Claim 8.   The method according to claim 1, wherein the output on the display device takes place in accordance with one or more predetermined criteria relating to the determined traffic situation and/or the determination of a specific required action by at least one occupant of a vehicle which is driving in an at least partially automated fashion (the automation driving and manual driving allowed a driver to control the steering and braking for avoiding collision is determined, see Figs. 6, 7, 12-15, para [0053, 0087]).

Claim 11.   The method according to claim 1, wherein different threshold values relating to the significance of the traffic situation and/or significance and urgency of the required action by the at least one vehicle occupant are differentiated (the different of distance threshold and times between two vehicles for determining of change lane with safety, see Figs. 12-16, para [0122, 0179]), and
different actuation processes of one or more output units of the mobile user device are subsequently carried out (the driver action to change lane is determined, see Figs. 12-16, para [0123]).


actuating the output unit of the mobile user device in accordance with the detected application case of the mobile user device and/or the determined perception channel of the driver or of the vehicle occupant on the driver’s seat which is taken up (as cited in respect to claim 1 above and including activating operation of the portable terminal 2, see Figs. 4-6, 12).

Claim 16.   A computer program product comprising a non-transitory computer readable medium having stored thereon program code that (the FICU 11 and main control unit 200 execute various processes by executing control programs with the portable terminal 2 and display unit 210, see Figs. 1,5, para [0058, 0065, 0075, 0076]), when executed, carries out the acts of: outputting visual information on a display device of a mobile user device, wherein the visual information represents a traffic situation detected by way of the vehicle and/or represents a required action by a vehicle occupant which is requested or recommended in said traffic situation; a mobile user device in a passenger compartment of the vehicle is detected as that of the vehicle occupant in a driver’s seat and the outputting takes place on the display device of the detected mobile user device of the vehicle occupant in the driver’s seat (as the combination of the smart phone Goto et al and Choi et al in respect to the method claim 1 above).

Claim 17.   A mobile user device of an occupant of a vehicle operating in at least partially automated driving mode, wherein the mobile user device is configured such that visual information in a form of an image sequence is output on a display of the mobile user device, wherein the image sequence represents at least one of: a traffic situation detected by way of the vehicle, and a required action by the vehicle occupant which is requested or recommended for the traffic situation; wherein the mobile user device in a passenger compartment of the vehicle is detected as that of the vehicle occupant in a driver’s seat and the outputting takes place on the display device of the detected mobile user device of the vehicle occupant in the driver’s seat (as the combination of the smart phone mobile terminal between Goto et al and Choi et al in respect to the method claims 1 and 2 above).

Claims 6, 7, 12, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al [US 2019/0126942] and Choi et al [US 2016/0301808] and further in view of Ricci [US 2014/0306833]
Claim 6.   The method according to claim 1, wherein the output on the display device is representative of: a request for the vehicle occupant to direct their attention to the surroundings of the vehicle (the driver’s notification of traveling environment surrounding the vehicle through the display 2, 2a, 14, see Fig. 2, 20, 22, 23, para [0049, 0052, 0053]),

a request for at least part of the control of the vehicle to be assumed by the vehicle occupant (the request a driver to check the safety around the vehicle, operate the brake, steering to change lane or manual driving, see Figs. 6, 12-15, 18, para [0100]. But Goto et al fails to disclose a request to a front seat passenger to wake up or to stir the vehicle occupant or to communicate specific information to said vehicle occupant. But Goto et al disclose the driver is alerted and/or notified of safety around the vehicle by the display device 14 and/or voice output device 15 to perform assistance
presentation, such as to urge a driving change from automatic driving to manual driving, see para [0058, 0066, 0100, 0197]).
Ricci suggests that if the vehicle control system 204 determines that measured health parameter does deviate from the norm, the vehicle control system 204 can determine whether the health data is within acceptable limits, in step 1916. The health data is periodically or continually monitored to ensure that the driver is in a healthy state 
safety of the user, (see Figs. 18, 19, par [0481,515]). Therefore, it would have been obvious to one skill in the art before the file date of the invention to implement waking the driver of Ricci to the alert and voice assistance presentation of Goto et al and Choi et al the alerting sound to wake-up a driver in order to prevent of accident and collision when the driver is sleeping on the wheel.

Claim 7.   The method according to claim 6, wherein the vehicle occupant is the vehicle occupant on a driver’s seat (the driver is in the driving seat to drive the vehicle, see Figs. 1, 6, 7]).

Claim 12.   The method according to claim 1, further comprising: outputting auditory information by way of the mobile user device representing the information relating to the specific detected traffic situation and/or relating to a requested or recommended action by the vehicle occupant in connection with the detected traffic situation (the output audio device 15 and/or the portable telephone 2, 2a to perform assistance presentation, such as to urge a driving change from automatic driving to manual driving, see Figs. 1,5, para [0058, 0066, 0197]).
But Goto et al fails to disclose detecting that the vehicle occupant is listening to audible content and/or is making a telephone call with the mobile user device. However, Goto et al discloses the driver is alerted and notified of safety around the vehicle by the display device 14 and/or voice output device 15 and/or the portable telephone 2, 2a to perform assistance presentation, such as to urge a driving change from automatic driving to manual driving, see Figs. 1, 5,11, para [0058, 0066, 0100, 0197]).
Cicci suggest that the driver or owner can further specific which type of alert, a format for an alert text message, voice message by a phone call, an email, a communication device to receive the alert, see para [0454], Therefore, it would have been obvious to one skill in the art before the file date of the invention to implement phone call alert of Ricci to the alert and voice assistance presentation of Goto et al for easily and quickly identify of an event or status without eye of the road while driving in order to prevent of accident or collision.

Claim 13.   The method according to claim 12, further comprising: outputting of an acoustic or haptic request to direct one’s attention to the traffic situation in the surroundings of the vehicle and/or to the image sequence on the mobile user device (as cited in respect to claim 1 above and including the visual display device 14 and audio device 15 and/or portable telephone 2 provides traffic assistance and instructions to drive the vehicle safety, see Figs. 1, 5, 11-17]).

Claim 15.   Loto et al fails to disclose detecting at least one specific perception channel of the driver which is taken up by the mobile user device including detection of an intensity with which the at least one perception channel is taken up, and subsequently, However, Goto et al discloses the driver is alerted and notified of safety 
Cicci suggests that the environmental group 708 may comprise sensors configured to collect data relating to the internal environment of a vehicle 104. The light/photo sensors 736 can detect an amount of light present in the vehicle 104. The light/photo sensors 736 may be configured to detect various levels of light intensity associated with light in the vehicle 104, see para [0320]). The environmental control module 830 may be configured to control settings, features, and/or other conditions associated with the environment, especially the interior environment, of a vehicle 104. The infotainment or entertainment system can adjust volume levels, display intensity adjustment, change content, etc.), and/or other systems associated with the vehicle environment. As can be appreciated, the environmental control module 830 may control the environment based at least partially on user/device input received by the user/device interaction subsystem 817 (see para [0367]). Therefore, it would have been obvious to one skill in the art before the file date of the invention to implement detecting and adjusting intensity of visual and audio sounds of Ricci to the alert visual display and voice assistance presentation of Goto et al and Choi et al for easily and quickly recognize by a driver to take action to prevent of accident of collision of a driving vehicle.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al [US 2019/0126942] and Choi et al [US 2016/0301808] and further in view of Chapman et al [US 2008/0071465]
Claim 10. Goto et al fails to disclose at least one mobile user device is detected as a mobile user device of a further vehicle occupant or of a vehicle occupant in another seat of the vehicle, and the outputting takes place on the display device of the detected mobile user device of the vehicle occupant in the other seat of the vehicle. However, Goto et al discloses the operation determination section 202 determines whether the own terminal is being operated when the in-vehicle determination section 203 determines that the portable terminal 2a is being used inside the vehicle for assisting a driver, see para [0180]).
Chapman et al suggests that the traffic Information Provider system may utilize a distributed network of vehicle-based data sources that provide information related to current traffic conditions for use in traffic prediction. The other mobile data sources may similarly provide actual data based on travel on the roads, such as based on computing devices and other mobile devices of users who are traveling on the roads, users who are operators and/or passengers of vehicles on the roads (see para [0210]). Therefore, it would have been obvious to one skill in the art before the file date of the invention to implement traffic information providing driver’s and passenger’s mobile devices travelling on the roads of Chapman et al to the operation determination section of Goto et al and Choi et al for identifying and recognizing of people with mobile or portable devices are inside the vehicle and traveling on the roads which provides benefit and enhancement to all the travelers in a vehicle.

Response to Arguments
Applicant’s arguments, see the Amendment, filed 01/22/2021, with respect to the rejection(s) of claims 1, 19, 20 under Goto et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  [US 2016/0301808]
Applicant’s arguments:
(A)	The “portable terminal 2a is being used inside the vehicle for assisting a driver” is different from “a mobile user device . . . detected as that of the vehicle occupant in a driver’s seat.” Nothing in the disclosure of Goto alludes to the “driver’s seat,” having the capability to “detect [that the mobile user device is] of the vehicle occupant in a driver’s seat,” or any seat at all of the vehicle. At best, Goto can only be said to disclose, “determining that the portable terminal 2a is being used inside the vehicle,” without reference to the recited “driver’s seat” or any vehicle seat in particular.

(B)	The display device 210 displays information and notifications to assist a driver to operate and drive the vehicle.” There is simply no disclosure of whether the “display device 210” is “taking place on the display device ... of the vehicle occupant in the driver’s seat.”

Response to the arguments:
Goto shown the driver is seating in a driver’s seat and holding a smart phone mobile terminal 2 while operating an automatic driving or manual driving that vehicle, as in Figures 1 and 19.  It is obvious to implement the smart phone mobile communication terminal to detecting/generating driver’s seat and displaying in driver’s seat of Choi et al to the smart phone portable terminal of Goto et al for displaying and indicating a driver is in a driver’s seat to use the smart phone for automatic driving the vehicle as desired, instructed or requested by the driver along with other vehicle driving data information, because the smart phone is built-in with video camera capable of capturing images of a driver, passengers, surround environment and/or text by a driver, see Goto et al, Figs. 12-19, para [0074] and Choi et al, Fig. 1, para [0046, 0047].

(B)	As in section (A) above, it is obvious to implement the smart phone mobile communication terminal to detecting/generating driver’s seat and displaying in driver’s seat of Choi et al to the smart phone portable terminal of Goto et al for displaying and indicating a driver is in a driver’s seat to use the smart phone for automatic driving the vehicle as desired, instructed or requested by the driver along with other vehicle driving data information, because the smart phone is built-in with video camera capable of capturing images of a driver, passengers, surround environment and/or text by a user, see Goto et al, Figs. 12-19, para [0074] and Choi et al, Fig. 1, para [0046, 0047].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Otake discloses the portable terminal 4 is a portable terminal to be used at a driver seat by the driver of the vehicle 2 that performs the automatic driving. The "to be used at the driver seat by the driver" means to fulfill the function of the portable terminal when the driver is at the driver seat. The function of the portable terminal includes a display function. For example, the case where the driver browses Web pages, still images, moving images or emails, or makes an application such as a game executed at the driver seat corresponds to the "to be used at the driver seat by the driver". Further, the "to be used at the driver seat" means the use within a predetermined space region containing the driver seat, and for example, means the case of the use within arm's reach by the driver sitting at the driver seat. That is, the "to be used at the driver seat" only has to be a state of being operable by the driver, and is not limited to the case where the driver uses the portable terminal 4 in his hand.	[US 2016/0121907]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
04/12/2021